           Case 1:19-cv-01751-JLT Document 21 Filed 12/23/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   JERRY LEON MORRIS, JR.,                       )   Case No.: 1:19-cv-01751 JLT
                                                   )
12                 Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES
                                                   )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                     )   JUSTICE ACT
                                                   )
14   ANDREW SAUL,                                  )   (Doc. 20)
     Commissioner of Social Security,              )
15                                                 )
                   Defendant.                      )
16                                                 )
17          Jerry Leon Morris, Jr., and Andrew Saul, Commissioner of Social Security, stipulated for the
18   payment of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 20)
19   Subject to the terms of the stipulation, the Court ORDERS:
20          1.     Plaintiff’s request for fees (Doc. 20) is GRANTED; and
21          2.     Fees in the amount of $2,705.72 are AWARDED to Plaintiff, Jerry Leon Morris, Jr.
22
23   IT IS SO ORDERED.
24
        Dated:    December 23, 2020                          /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
